DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites that the second and third attachments are “supported by corresponding shoulders of the wearer” (lines 8-9).  The human body should be recited only functionally, since the body cannot form a part of the claimed invention. By defining the claimed structure in terms of the human body, it appears that the body forms a part of the claim limitation.  Claim 1 should be amended to recite that the attachments “are adapted to be supported by corresponding shoulders of the wearer” in order to refer to configured to correspond to a portion of the wearer’s rib section, natural waist line, or an area between the rib section and the natural waist line”.  
In claim 5, the recitation of the elastic material being “at a back of the wearer’s neck” claims the elastic material in terms of the wearer’s body. This should be changed to recite that the elastic material “is adapted to” or “is configured to” be so positioned, at the back of the wearer’s neck.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “a pocket or receiving portion”, however line 11 recites that the receiving portion is attached from the perimeter of the armhole. This renders the claim indefinite, since line 11 only refers to “the receiving portion” and therefore it is 
For the same reason as discussed with respect to claim 1, the recitation of “the receiving portion” in claim 2 renders the claim indefinite. That is, it is unclear whether this applies to a “pocket” as well.  
Claim 4 is rendered indefinite by the recitation “along a perimeter of it” because it is unclear to what structure “it” refers.
For the same reason as discussed with respect to claim 1, the recitation of “the receiving portion” in claims 11 and 12 renders the claims indefinite. That is, claim 1 recites “a pocket or receiving portion” and it is unclear whether the recitation in claims 11 and 12 applies to a “pocket” as well. 
Claim 12 recites “the fabric” without proper antecedent basis.  It is unclear what fabric is being referred to.
Claim 14 is indefinite in reciting the item of clothing comprises a “shirt”, since claim 1 previously recited that the item of clothing is a shirt.  Claim 14 recites various alternatives (a shirt, tank top, etc.) however it is not clear how the alternative of a “shirt” would further limit claim 1. 


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose garments having structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AMY VANATTA/Primary Examiner, Art Unit 3732